DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the correspondence filed on 6/24/2021.  

Election/Restrictions
Applicant's election without traverse of Group I, and election without traverse of Species B, in the reply filed on 1/20/2021 has been acknowledged and documented in the previous office action.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jasko 20100316484 in view of Ende 20180363816.

Regarding claim 1, Jasko teaches:
A flange comprising: a flange body (flange 154, Figs. 6-7, [0036]) annularly disposed about a longitudinal axis (engine longitudinal axis),
the flange body comprising a first radial side (first radial side being the top portion of the flange body in Fig. 6, annotated in Fig. 6 below) and a second radial side  (bottom portion of the flange body drawn in Fig. 6, annotated in Fig. 6 below) radially opposite the first radial side, 
the flange body defining a plurality of circumferentially adjacent fastener holes (first and second fastener holes are annotated in figure 6 below),, 
each fastener hole of the plurality of fastener holes formed through the flange body; 
and a plurality of scallop features (radially-aligned slots 190, Fig. 6, [0036]) formed through the flange body and disposed circumferentially between
each pair of adjacent fastener holes of the plurality of fastener holes (as shown in Fig. 6), each scallop feature of the plurality of scallop features extending radially from the first radial side through at least a portion of the flange body (Fig. 6);  
wherein each scallop feature comprises a first side and a second side, parallel to the first side (first and second sides are annotated in the figure below).
However, Jasko does not teach and wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features. 
Ende teaches a flange:
wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features (“The outer contour 10 of the force-absorbing section 9 comprises a plurality of rounded sections” [0070], also Fig. 9a).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Jasko to include a contoured shape radial side as taught by Ende, in order to have a have a rotationally symmetrical outer contour, “As a result of a rotationally symmetrical outer contour of the force-absorbing section, a particularly homogeneous introduction of force is accomplished in the case of suitable drilling patterns” [0012].


Regarding claim 2, Jasko in view of Ende teaches the invention as discussed above for claim 1, and Jasko further teaches:
The flange of claim 1, wherein the first and second sides have a radial orientation (see Fig. 6; first and second sides are annotated in Fig. 6 below)

Regarding claim 3, Jasko in view of Ende teaches the invention as discussed above for claim 1, and Jasko further teaches:
The flange of claim 1, wherein a length of the first and second sides is greater than one-half of a radial length of each scallop feature (first side and second side are the straight portion of the slot 190, and they are longer than half of the length of the slot, as seen in Fig. 6).

    PNG
    media_image1.png
    549
    886
    media_image1.png
    Greyscale

Regarding claim 4, Jasko in view of Ende teaches the invention as discussed above for claim 1, and Jasko further teaches:
The flange of claim 1, wherein each scallop feature extends radially from the first radial side to a fastener diameter of each fastener holes of the respective pair of adjacent fastener holes (scallop feature extends to and meets the fastener diameter as seen in Fig. 7, and highlighted in the annotations of figure 7 below).

    PNG
    media_image2.png
    422
    549
    media_image2.png
    Greyscale

Regarding claim 5, Jasko in view of Ende teaches the invention as discussed above for claim 1, and Jasko further teaches:
The flange of claim 1, wherein each scallop feature extends circumferentially between-a fastener diameters of each fastener hole of the respective pair of 

Regarding claim 7, Jasko in view of Ende teaches the invention as discussed above for claim 1, and Jasko further teaches:
The flange of claim 1, wherein the first radial side is a radially outward side of the flange (first radial side is labeled in Fig. 6 above, and located on the outward radial side of the flange).

Regarding claim 16, Jasko teaches:
A gas turbine engine ([0023, 0042]) comprising: 
a case (OGV structure 112, Figs. 6-7, [0036]); 
and a flange (Figs. 6-7, [0036])  in communication with the case, the flange comprising: 
a flange body ([0036]) annularly disposed about a longitudinal axis (engine longitudinal axis),  
the flange body comprising a first radial side (first radial side being the top portion of the flange in Fig. 6, annotated in Fig. 6 below) and a second radial side radially opposite the first radial side,
the flange body defining a plurality of circumferentially adjacent fastener holes (first and second fastener holes are annotated in Fig. 6 below), each fastener hole of the plurality of fastener holes formed through the flange body; 
and a plurality of scallop features (radially-aligned slots 190, Fig. 6, [0036]) formed through the flange body and disposed circumferentially 
each scallop feature of the plurality of scallop features extending radially from the first radial side through at least a portion of the flange body (Fig. 6);
wherein each scallop feature comprises a first side and a second side, parallel to the first side (first and second sides are annotated in Fig. 6 below); 
However, Jasko does not teach and wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features. 
Ende teaches a flange:
wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features (“The outer contour 10 of the force-absorbing section 9 comprises a plurality of rounded sections” [0070], also Fig. 9a).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Jasko to include a contoured shape radial side as taught by Ende, in order to have a have a rotationally symmetrical outer contour, “As a result of a rotationally symmetrical outer contour of the force-absorbing section, a particularly homogeneous introduction of force is accomplished in the case of suitable drilling patterns” [0012].


Regarding claim 17
The gas turbine engine of claim 16, wherein the first and second sides have a radial orientation (see Fig. 6; first and second sides are annotated in Fig. 6 below). 

Regarding claim 18, Jasko in view of Ende teaches the invention as discussed above for claim 16, and Jasko further teaches:
The gas turbine engine of claim 16, wherein a length of the first and second sides  is greater than one-half of a radial length of the scallop feature (first side and second side are the straight portion of the slot 190, and they are longer than half of each length of the slot, as seen in Fig. 6).

    PNG
    media_image1.png
    549
    886
    media_image1.png
    Greyscale

Regarding claim 19
The gas turbine engine of claim 16, wherein each scallop feature extends radially from the first radial side to a fastener diameter of each fastener holes of the respective pair of adjacent fastener holes (scallop feature extends to and meets the fastener diameter as seen in Fig. 7, and highlighted in the annotations of figure 7 below).
          
    PNG
    media_image3.png
    659
    858
    media_image3.png
    Greyscale

Regarding claim 20, Jasko in view of Ende teaches the invention as discussed above for claim 16, and Jasko further teaches:
The gas turbine engine of claim 16, wherein each scallop feature extends circumferentially between-a fastener diameters of each fastener hole of the respective pair of adjacent fastener holes (Fig. 6 shows the scallop features located circumferentially between the fastener holes).

Regarding claim 21, Jasko teaches:
A flange comprising: 
a flange body (flange 154, Figs. 6-7, [0036]) annularly disposed about a longitudinal axis (engine longitudinal axis), 
the flange body comprising a first radial side (first radial side being the top portion of the flange body in Fig. 6, annotated in Fig. 6 below) and a second radial side (bottom portion of the flange body drawn in Fig. 6, annotated in Fig. 6 below) radially opposite the first radial side, 
the flange body defining a plurality of circumferentially spaced fastener holes (circumferentially spaced fastener holes labeled as first and second fastener holes in figure 6 above), each fastener hole of the plurality of fastener holes formed through the flange body (shown in Fig. 6); a plurality of flange fasteners (bolts 74, Fig. 7), each flange fastener of the plurality of flange fasteners disposed in a respective fastener hole of the plurality of fastener holes (shown in Fig. 7), each flange fastener including a fastener diameter (labeled in Fig. 7 above) defined by a perimeter of a mounting face of the respective flange fastener which abuts the flange body (seen in Fig. 7 above); and a plurality of scallop features (radially-aligned slots 190, Fig. 6, [0036]) formed through the flange body and disposed circumferentially between each pair of adjacent fastener holes of the plurality of fastener holes (as shown in Fig. 6), each scallop feature of the plurality of scallop features extending radially through the flange body (Fig. 6)  from the first radial side to fastener 
However, Jasko does not teach and wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features.
Ende teaches a flange:
wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features. (“The outer contour 10 of the force-absorbing section 9 comprises a plurality of rounded sections” [0070], also Fig. 9a).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Jasko to include a contoured shape radial side as taught by Ende, in order to have a have a rotationally symmetrical outer contour, “As a result of a rotationally symmetrical outer contour of the force-absorbing section, a particularly homogeneous introduction of force is accomplished in the case of suitable drilling patterns” [0012].


Regarding claims 8, 9 and 10, Jasko in view of Ende teaches the invention as discussed for claim 1, and Jasko further teaches the limitations described by the functional language in claims 8, 9 and 10. 
The recited functional limitations of claims 8, 9 and 10 are functional recitations and are accorded little patentable weight because they do not distinguish the claimed invention in terms of structure. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. Jasko teaches the scallop feature of claim 1 as discussed above. The flange, being constrained, will implicitly contain a stress proximate the outer diameter of each of the first and second fastener holes induced by at least one of a pressure differential and a thermal gradient across the flange body extending radially from an inner radial side of the flange body to an outer radial side of the flange body (due to environmental pressures and temperatures). As to reducing the above stress, Applicant’s disclosure indicates that by removing material with at least one scallop feature, stress is reduced. In the instant case, the prior art structure includes scallop features that remove material from the flange body and therefore would be capable of reducing stress in the same manner. 
 0040 in the Specification section of the present application. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JASKO such that the scallop features remove material from the flange body (¶0036), thereby being capable reducing a stress of the flange body proximate an outer diameter of each of the first and second fastener holes, wherein the stress is induced by at least one of a pressure differential and a thermal gradient across the flange body that extends radially from an inner radial side of the flange body to an outer radial side of the flange body. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 


The prior art made of record in the attached PTO-892, and not relied upon above, is considered pertinent to applicant's disclosure. 

Response to Amendment

	Applicant argues that claim 6 is generic to both Species A and Species B.  Examiner disagrees since paragraph [0041], as already stated by the applicant, refers to Fig. 3 and Fig. 3A which are part of non-elected species A.  
	
	Applicant argues "wherein the first radial side has a contoured shape between each pair of adjacent scallop features of the plurality of scallop features" limitation is novel.
The two most relevant definitions of the word “Contoured”, according to the online Oxford dictionary, are:
having been molded into a specific shape, especially one designed to fit into something else. "the contoured leather seats"
(of a map or diagram) marked with contour lines. "a huge contoured map"
Definition 1 above appears to be the most appropriate definition for the present application, and it makes it clear that the Prior art provided by Jasko shows contoured shape between each pair of adjacent scallops).  Additionally, this limitation is addressed according to the manner described in the specification section, although a “generally rounded shape” is merely presented as an example of the multiple options of a contoured shape.

		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO TOSHIHARU IGUE/           Examiner, Art Unit 3741                                                                                                                                                                                             

/EHUD GARTENBERG/             Supervisory Patent Examiner, Art Unit 3741